Citation Nr: 1534153	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  12-16 311	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for right acromioclavicular joint osteoarthritis, status post-operative arthroscopy with debridement of degenerative labrum and distal clavicle resection (right shoulder disability) prior to January 4, 2008; a disability rating in excess of 10 percent from April 1, 2008, to February 19, 2014; and a disability rating in excess of 20 percent from February 20, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Appeals Management Center (AMC).  Jurisdiction rests with the VA Regional Office (RO) in Providence, Rhode Island, from which the appeal was satisfied.  This matter was remanded by the Board in January 2015.

In February 2014, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of that hearing is of record.

In March 2012, the Providence RO granted a temporary 100 percent disability rating for the period from January 4, 2008 to March 31, 2008.  As the Veteran is receiving the maximum disability rating for that period, the Board will not address the issue of entitlement to a higher disability rating during that time.  Additionally, following the Board's January 2015 remand, the AMC granted an increased disability rating of 20 percent for a right shoulder disability on and after February 20, 2014.  However, the assigned 20 percent disability rating for this period is not the maximum rating available for the disability on appeal.  As such, the claim remains in appellate status, and the Board has re-characterized the issue to include staged ratings as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).





FINDINGS OF FACT

1.  Prior to January 4, 2008, and from April 1, 2008, to February 19, 2014, the Veteran's right shoulder disability resulted in functional loss comparable to limitation of motion to shoulder level.

2.  On and after February 20, 2014, the Veteran's right shoulder disability resulted in functional loss comparable to limitation of motion to midway between side and shoulder level.  


CONCLUSIONS OF LAW

1.  Prior to January 4, 2008, and from April 1, 2008, to February 19, 2014, the criteria for a disability rating of 20 percent for a right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5201 (2014).

2.  On and after February 20, 2014, the criteria for a disability rating of 30 percent for a right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§§ 4.40, 4.45, 4.71a, Diagnostic Code 5201.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Letters dated in January, May, and June 2008 satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record contains the Veteran's service treatment records, VA treatment records and examination reports, and lay statements.  The Veteran was also provided VA examinations in February 2008, July 2008, May 2013, and March 2015 in connection with his right shoulder claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The record demonstrates that the VA examiners reviewed the pertinent evidence and the Veteran's lay statements.  Additionally, the examinations provided sufficient information to rate the disability on appeal.  38 C.F.R. 
§ 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  In January 2015, the Board remanded the Veteran's claim for further VA examination, which was conducted in March 2015.  As a result, the Board finds the RO substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  38 C.F.R. § 4.45.

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings. See Hart, 21 Vet. App. 505.

The Veteran's right shoulder disability has been rated under Diagnostic Codes 5003 for arthritis and 5201 for limitation of motion of the arm.  Diagnostic Code 5003 provides that arthritis should be rated based on limitation of motion under the appropriate Diagnostic Code for the joint involved.   However, it also provides for a compensable rating when the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5201 provides a 20 percent rating when motion of the major arm is limited to shoulder level (90 degrees).  A 30 percent rating is warranted when motion of the major arm is limited to midway between the side and shoulder level (45 degrees), and a 40 percent rating is provided for when motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Normal ranges of motion of the shoulder are flexion (forward elevation) from zero degrees to 180 degrees, abduction from zero degrees to 180 degrees, external rotation from zero degrees to 90 degrees, and internal rotation from zero degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I (2014).

Prior to January 4, 2008, and from April 1, 2008, to February 19, 2014

Prior to January 4, 2008, and from April 1, 2008, to February 19, 2014, the Veteran's right shoulder disability is rated as 10 percent disabling under Diagnostic Code 5003 for limitation of motion.  Throughout the time period, the Veteran reported constant pain that was aggravated by reaching overhead and sleeping.  The Veteran also received cortisone injections to control the pain.  

Upon VA examination in July 2008, the Veteran reported a pulling pain in the right shoulder with decreased range of motion and stiffness.  The pain was precipitated by lifting overhead or any motion above the shoulder level.  The Veteran reported that he had been unable to work due to his shoulder pain.  The Veteran was able to do activities of daily living with no pain, but was unable to do physical recreational activities.  He could do sedentary recreational activities, but was often distracted by pain.  The Veteran had flexion to 110 degrees, abduction to 105 degrees, external rotation to 20 degrees, with pain in all ranges of motion.  The Veteran also had weakness, but no fatigue or lack of endurance.  At all times during this period, flexion was to at least 100 degrees and abduction was to at least 91 degrees.  

The Veteran again underwent VA examination on May 2, 2013.  He reported a constant aching and a tightening of muscles that felt like "vice grips" on his shoulder with any overuse or use of the arm at shoulder height or above.  While this pain and tightening could sometimes be alleviated with rest, it could last anywhere from a couple of hours to a couple of days.  The Veteran also asserted that his pain resulted in impaired sleep.  He further reported that he had flare-ups which impacted function with overuse and attempts at overhead work.  Ranges of motion were flexion to 140 degrees with painful motion at 120 degrees and abduction to 120 degrees with painful motion at 120 degrees.  Upon repetitive-use testing, flexion was limited to 120 degrees and abduction to 110 degrees.  There was additional limitation in range of motion after repetitive-use testing and additional functional loss and impairment manifested by less movement than normal, incoordination, an impaired ability to execute skilled movements smoothly, and pain.  The examiner reported that the Veteran's right shoulder disability impacted his ability to work due to pain and limited mobility.

Upon review, the Board finds the Veteran's right shoulder disability resulted in a level of functional loss greater than that contemplated by the assigned rating for the period.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  Here, although the evidence does not clearly demonstrate limited motion to shoulder level, the July 2008 VA examiner found the Veteran had additional functional loss in the form of pain and weakness.  The May 2013 VA examiner found the Veteran had additional functional loss in the form of less movement than normal, incoordination, an impaired ability to execute skilled movements smoothly, and pain.  Additionally, the Veteran and the examiner reported that his pain limited his ability to work, his sleep, and his recreational activities.  The Veteran also particularly noted his severe impairment when trying to do anything with his arm raised to shoulder level or above.  

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the Veteran's right shoulder disability resulted in additional functional loss comparable to limitation of motion to shoulder level and a 20 percent disability rating is warranted prior to January 4, 2008, and from April 1, 2008, to February 19, 2014.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  However, a rating in excess of 20 percent is not warranted at any point during this period, as the evidence does not show limitation of motion, or functional loss equivalent to limitation of motion, to midway between the side and shoulder level at any time.

On and after February 20, 2014

From February 20, 2014, the Veteran's right shoulder disability is rated as 20 percent disabling under Diagnostic Code 5201 based on limited range of motion to shoulder level.  

During his February 2014 hearing, the Veteran reported that he had been unable to work as much over the past year and his symptoms had worsened since the May 2013 examination.  He testified that if he started moving or reaching for anything over his shoulder, the severity of the pain would increase and last for two to three days.  He said that he was often forced to stay on the couch due to his pain.  He reported that little things, such as shaving or tucking in his shirt, could trigger the pain.  The Veteran stated that while he could move his arm, he could not do so without severe pain. 

The Veteran again underwent VA examination in March 2015.  He told the examiner that his pain had gotten progressively worse since the last examination, with constant sharp pain alternating with dull pain.  He was no longer able to move his right arm to shoulder level.  He experienced flare-ups triggered by sleeping positions, brushing his teeth, shaving, and driving.  The Veteran reported that he had lost the ability to do sports, fish, swim, ride a bike, or work full time.  Ranges of motion were flexion to 85 degrees, abduction to 75 degrees, external rotation to 50 degrees, and internal rotation to 50 degrees.  Upon repetitive-use testing, ranges of motion were flexion to 75 degrees, abduction to 65 degrees, external rotation to 45 degrees, and internal rotation to 45 degrees.  All ranges of motion exhibited pain.  There was evidence of pain with weight bearing and objective evidence of localized tenderness.  The VA examiner reported that pain, weakness, fatigability, and incoordination significantly limited functional ability with repeated use over a period of time.  The examination was medically consistent with the Veteran's statements describing additional functional loss during flare-ups.  The VA examiner noted that there was disturbance of locomotion and interference with standing.  The examiner reported that the Veteran had a reduction in strength in the right shoulder, and his pain, weakness, and fatigue impacted his ability to do work requiring overhead reaching, heavy lifting, and carrying.

Upon review, the Board finds the Veteran's right shoulder disability resulted in a level of functional loss greater than that contemplated by the assigned rating for the period.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  Here, the evidence clearly demonstrates an actual range of motion limited to shoulder level as contemplated by the current 20 percent disability rating.  However, the Veteran also reported a significant increase in his pain level and decrease in his ability to function.  The VA examiner found the Veteran had additional functional loss in the form of pain and weakness.  The March 2015 VA examiner found the Veteran had additional functional loss in the form of pain, weakness, fatigability, and incoordination, disturbance of locomotion, and interference with standing.  Additionally, the Veteran was significantly impaired by flare-ups which were easily triggered.  

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the Veteran's right shoulder disability resulted in additional functional loss comparable to limitation of motion to midway between side and shoulder level and a 30 percent disability rating is warranted from February 20, 2014.  See 38 C.F.R. 
§ 5107(b); Gilbert, 1 Vet. App. at 53-56.  However, a rating in excess of 30 percent is not warranted at any point during this period, as the evidence does not show functional impairment comparable to limitation of motion to 25 degrees from the side at any time during this period.

For each period on appeal, the Board has also considered whether a higher disability rating or separate disability rating is warranted under other Diagnostic Codes.  
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2014).  However, treatment records and examination reports do not demonstrate ankylosis of the scapulohumeral articulation, or impairment of the clavicle, scapula, or humerus.  As such, no disability rating is warranted under Diagnostic Codes 5200, 5202, 5203, or any others.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate.  The Veteran's right shoulder disability is evaluated as a musculoskeletal disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201.  Ratings in excess of that assigned are provided for certain manifestations of a right shoulder disability, but as described above, those symptoms are not present for any period on appeal.  Here, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's right shoulder disability during the appeal periods.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Total disability rating based on individual unemployability (TDIU)

The United States Court of Appeals for Veterans Claims has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  The Veteran asserted a claim for TDIU in January 2007 which was denied by the RO in May 2007.  The Veteran appealed the denial, but withdrew the claim and it was dismissed in a September 2010 Board decision.  As the evidence does not show the Veteran has asserted that he was totally unemployable at any time following the September 2010 dismissal, and the evidence indicates that he has worked during the appeal periods, the Board concludes that the Veteran has not raised a new claim for a TDIU.


ORDER

Entitlement to a disability rating of 20 percent for a right shoulder disability is granted prior to January 4, 2008, and from April 1, 2008, to February 19, 2014.

Entitlement to a disability rating of 30 percent for a right shoulder disability is granted on and after February 20, 2014.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


